Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a strip light comprising:
a lamp holder composed of a first strip base and a second strip base, both having a flat portion and an inclined portion, the inclined portions connect to form an inverted open v-shape
point light sources disposed on the a light source mounting surface of a circuit board along a lengthwise direction of the strip light fixture
a lens disposed mounted on the first strip base on the lamp holder in a light-emitting direction of the point light source for adjusting light distribution of the point light source on a plane perpendicular to the lengthwise direction of the strip light fixture;
a strip-shaped convex lens array on an light emitting surface or an light incident surface of the lens arranged along the lengthwise direction of the strip light fixture for refracting light from each point light source, 
the light of the adjacent point light sources refracted by the lens overlap.
The closest prior art found was Xu US 2017/0370539 in view of Souvay US 2012/0314407.

	Souvay teaches light of the adjacent point light sources refracted by a lens overlap (paragraph 7, see figures 1c, 4a, and 4b).  
The combination and prior art fails to teach or render obvious the limitations above further comprising the newly added limitations of claim 1, a lamp holder composed of a first strip base and a second strip base, both having a flat portion and an inclined portion, the inclined portions connect to form an inverted open v-shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875